Citation Nr: 1646128	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-18 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee lateral instability status post left total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2015, the Board reopened the issue of service connection for a right knee disability and remanded it for further development.  In the remand the Board referred the issue of service connection for a low back disability, claimed as secondary to the service-connected left knee disability, to the Agency of Original Jurisdiction (AOJ) for appropriate action.  In a deferred rating decision in October 2015 the RO noted that the following issues have not been addressed: the claims of service connection for a right thigh disability and back disability, as well as whether there was clear and unmistakable error in an August 1997 rating decision that assigned an effective date of April 21, 1997 for the grant of service connection for the left knee disability.  The RO referred the issues for appropriate VSR team development.  As these issues have not yet been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's right knee arthritis, status post total knee replacement, was incurred during his active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for right knee arthritis, status post total knee replacement, are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 
REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for a right knee disability, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this issue.  

B.  Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Arthritis (degenerative joint disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for a right knee disability diagnosed as arthritis.  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Considering the claim for service connection for a right knee disability, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's right knee disability during the appeal period has been diagnosed as arthritis.  See, e.g., September 2012 VA examination.  In February 2014 he underwent a right total knee replacement.  The preoperative and postoperative diagnosis was right knee primary osteoarthritis.  See February 2014 VA medical records.  

Further, the Veteran contends that he has had right knee pain since service.  In his initial claim received in April 1997, the Veteran indicated that he had a bilateral knee condition that began in 1970.  In the June 2013 Form 9 Appeal, the Veteran stated that during service he injured both knees.  While the Veteran during his March 1999 Board hearing stated that it was his right thigh that was the problem, he also testified that when he injured his right thigh during a toboggan accident in service the injury affected the area from the top of the knee up.  Thus, although during the March 1999 Board hearing the Veteran focused on his right thigh, his right knee impairment has been part and parcel of his claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay veteran's characterization, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The Veteran's DD-214 Form shows that during service in the Air Force his military occupational specialty was that of an aircraft mechanic.  Service treatment records show that in December 1969 the Veteran had a toboggan accident and bruised both thighs.  He had a questionable sprain of the right knee with mild effusion.  On the April 1970 separation examination the examiner noted that the Veteran was admitted to "quarters status" for 4 days in December 1969 for painful knees and right thigh incurred in a fall from a toboggan, the previous day, diagnosed as large muscle bruise and has had recurrent pain in the left knee and right thigh.  On the accompanying report of medical history, the Veteran also checked the box indicating that he had swollen or painful joints.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  

As a lay person, the Veteran is competent to report symptoms of right knee pain.  Furthermore, he indeed is competent to state that the right knee pain he experiences is similar to the one he suffered in service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay witness is competent to testify to that which he/she has actually observed and is within the realm of his personal knowledge).  His statements and testimony as to ongoing right knee pain since service are credible as they are consistent with his circumstances of service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, there is competent and credible evidence of continuous right knee symptoms existing since service.  

In summary, the Board finds that the totality of the evidence establishes that the Veteran had a right knee injury during service.  The evidence also establishes that, during the current appeal period, his right knee disability has been diagnosed as arthritis and that Veteran underwent a right total knee replacement in February 2014.  For reasons discussed above, there is probative evidence with regard to a nexus under 3.303(b), between service and arthritis of the right knee.  

Lastly, in reaching this decision, the Board recognizes that there are unfavorable opinions of record.  On VA examination in September 2012, the examiner in opining that the right knee disability was not secondary to the service-connected left knee disability noted that there was no history of a right knee injury.  The examiner stated that the right knee symptoms started three years earlier, and the condition was consistent with the Veteran's age.  On VA examination in December 2015, the examiner noted that the Veteran's arthritis was consistent with age and opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness based on the rationale that there was no history of a right knee injury and that the separation examination was silent for a right knee disability.  These opinions are inadequate as the examiners' rationales were based on the factually inaccurate premise that there was no history of a right knee injury as the service treatment records discussed above show that the Veteran injured his right knee during service.  The United States Court of Appeals for Veterans Claims has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions are outweighed by the other evidence of record, including the service treatment records showing a right knee injury and the Veteran's competent and credible assertions of right knee pain since active service.

Accordingly, the Board finds that the evidence is at least equipoise on the question of a nexus between service and the current right knee arthritis, status post total knee replacement.  During the appeal period, the Veteran contended that his right knee disability was secondary to his service-connected left knee disability.  See, e.g, August 2013 statement from the Veteran's representative.  However in viewing the evidence in the light most favorable to the Veteran, the claim of service connection for a right knee disability is being granted under the theory of entitlement to direct service connection.  Thus, the theory of entitlement to service connection for a right knee disability on a secondary basis pursuant to 38 C.F.R. § 3.310 need not be addressed.  Resolving reasonable doubt in the Veteran's favor, service connection for right knee arthritis, status post total knee replacement, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for right knee arthritis, status post total knee replacement, is granted.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


